Per Curiam:

The motion of the appellee to dismiss the appeal is granted, and the appeal is dismissed for the want of a substantial federal question. Southwestern Oil Co. v. Texas, 217 U. S. 114, 121-124; Singer Sewing Machine Co. v. Brickell, 233 U. S. 304, 315; Tax Commissioners v. Jackson, 283 U. S. 527, 537-542; First National Bank v. Tax Commission, 289 U. S. 60, 63-64; Puget Sound Co. v. Seattle, 291 U. S. *516619, 626.
Anna Judge Veters for appellant.
Messrs. Charles J. Rivet and P. H. Stern for appellee.